 



Exhibit 10.2
     SUPPLEMENT NO. 2 (this “Supplement”) dated as of March 13, 2007, to the
Guarantee and Collateral Agreement dated as of November 1, 2006 (the “Guarantee
and Collateral Agreement”), among BUFFETS, INC., a Minnesota corporation (the
“Borrower”), BUFFETS HOLDINGS, INC., a Delaware corporation (“Holdings”), each
Subsidiary of the Borrower from time to time party thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower are referred
to collectively herein as the “Grantors”) and CREDIT SUISSE, (together with its
affiliates, “Credit Suisse”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).
          A. Reference is made to the Credit Agreement dated as of November 1,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse, as administrative agent for the
Lenders and as Collateral Agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.
          C. The Grantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Domestic Subsidiaries of the Loan Parties may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor and Subsidiary Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee and

 



--------------------------------------------------------------------------------



 



Collateral Agreement applicable to it as a Grantor and Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Subsidiary Guarantor thereunder are true
and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, (a) unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations and (b) as security for the payment and performance in full
of the Obligations (as defined in the Guarantee and Collateral Agreement), does
hereby create and grant to the Collateral Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary. Each reference to a “Grantor” or a “Subsidiary
Guarantor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the information, with respect to such New Subsidiary, required by the Perfection
Certificate attached as Exhibit B to the Guarantee and Collateral Agreement and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.
          SECTION 5. Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the

 



--------------------------------------------------------------------------------



 



Guarantee and Collateral Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Collateral Agreement) be in
writing and given as provided in Section 7.01 of the Guarantee and Collateral
Agreement. All communications and notices hereunder to the New Subsidiary shall
be given to it in care of the Borrower as provided in Section 9.01 of the Credit
Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Guarantee and Collateral Agreement as of
the day and year first above written.

            BUFFETS FRANCHISE HOLDINGS, LLC,
      by   /s/ R. Michael Andrews, Jr.         Name:   R. Michael Andrews, Jr. 
      Title:         Address: 1460 Buffet Way
Eagan, NM 55121
Legal Name: Buffets Franchise
Holdings, LLC
Jurisdiction of Formation:
Minnesota        CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Collateral Agent,
      by   /s/ Thomas Cantello         Name:   Thomas Cantello         Title:  
Director              by   /s/ Denise L. Alvarez         Name:   Denise L.
Alvarez         Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

Schedule I to
Supplement No. 2 to the
Guarantee and
Collateral Agreement
Collateral of the New Subsidiary
1   Names.
     (a) Exact Legal Name.
Exact Legal Name of Grantor
Buffets Franchise Holdings, LLC
     (b) Other Legal Name. None
     (c) Former Identity. None.
     (d) Organizational Identification Number.

      Grantor   Organizational Identification Number Buffets Franchise Holdings,
LLC   2261425-3

2   Current Locations.
     (a) Chief Executive Office.

 



--------------------------------------------------------------------------------



 



              Grantor   Mailing Address   County   State
Buffets Franchise
Holdings, LLC
  1460 Buffet Way
Eagan, MN 55121   Dakota   Minnesota

     (b) Location of Books and Records. Same as above.
     (c) Jurisdiction of Formation.

      Grantor   Jurisdiction Buffets Franchise Holdings, LLC   Minnesota

     (d) Real Property Held. None
     (e) Persons Holding Collateral of Grantor. None
3 Schedules to the Perfection Certificate.
     (a) UCC Financing Statements (Schedule 5). Attached

     (b) UCC Filings and Filing Offices (Schedule 6).

      Grantor   Filing Office Buffets Franchise Holdings, LLC   Minnesota

     (c) Stock Ownership and Other Equity Interests (Schedule 7)

 



--------------------------------------------------------------------------------



 



                          Stock Certificate         Pledgor   Issuer   No. (if
applicable)   No. of Units   Percentage Ownership Buffets, Inc.   Buffets
Franchise Holdings, LLC   N/A   N/A   100%

     (d) Debt Instruments (Schedule 8). None
     (e) Deposit Accounts (Schedule 9). None
     (f) Security Accounts (Schedule 10). None
     (g) Advances (Schedule 11). None
     (h) Mortgage Filings (Schedule 12). None
     (i) Patents and Trademarks (Schedule 13A) and Copyrights (Schedule 13B).
None
     (j) Commercial Tort Claims (Schedule 14). None

 